NO. 2014-67598
                                                                                    FILED IN
DOLORES SHARP                                       §    IN THE DISTRICT 14th
                                                                         COURTCOURT OF APPEALS
Plaintiff,                                          §                           HOUSTON, TEXAS
                                                    §                        10/2/2015 10:55:47 AM
V.                                                  §    270TH JUDICIAL     DISTRICT
                                                                             CHRISTOPHER A. PRINE
                                                    §                                 Clerk
KROGER TEXAS, L.P.                                  §
Defendant.                                          §    OF HARRIS COUNTY, TEXAS

                                      NOTICE OF APPEAL

       Plaintiff, Dolores Sharp, party to this case, files this Notice of Appeal seeking to alter the

trial court's judgment or other appealable order.

       The trial court, trial court case number and style of this matter are shown in the above

caption.

       The judgment or order appealed from was signed on August 24, 2015.

       Dolores Sharp desires to appeal the courts ruling on Defendant's Motion for Summary

Judgment, specifically that the Plaintiff failed to act in a diligent manner in serving the

Defendant after the expiration of the statute of limitations, as a matter of law.

       This appeal is being taken to either the First or Fourteenth Court of Appeals.

       This notice is being filed by Dolores Sharp.


                                               Respectfully submitted,


                                               By:       /S/ Albert Lee Giddens
                                                        Albert Lee Giddens
                                                        Texas Bar No. 07884500
                                                        Email: Lee@GBAttorney.com
                                                        3009 Strawberry Rd.
                                                        Pasadena, TX 77502
                                                        Tel. (713) 947-0001
                                                        Fax. (713) 947-6527
                                                        Attorney for Plaintiff
                              CERTIFICATE OF SERVICE

      I certify that on September 11, 2015 a true and correct copy of Plaintiff's Notice of
Appeal was served by fax on Brock C. Akers at 713-583-8662.


                                          /S/ Albert Lee Giddens
                                         Albert Lee Giddens